Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 1 of 23




                       EXHIBIT
                          4
219t2019                                                James O'Keefe Can't Get No Respect - POLITICO Magazine
                       Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 2 of 23


           POLtTtCO




           Stephen Voss for Potitico Magazine


           THE FRIDAY COVER

           tames (ll¡eeÍe Gan't Get No Res¡rect
           The muckraking conservative just wanted journalists to take him seriously. They never did,
           and now he's out for blood.
           By TIM ALBERTA I      May[une 2018




             To give you the best possibte experience,         this site uses cookies. lf you continue
             browsing, you accept our use of cookies. You can review our privacy poticy to find                  Accept X
             out more about the cookies we use.




https://www.politico.com/magazinelstoryl20'18/05/04/james-okeefe-undercover-sting-profile-feature-2018-218015               1122
2t512019                                  James O'Keefe               Can't Get No Respect - POLITICO Magaz¡ne
                       Case 1:17-cv-01047-ESH     Document 68-7 Filed 06/03/19 Page 3 of 23




                                                                                                                  0:00   /   58:33



               Audio: Listen to this article, To hear more, download the Audm iPhone app.



                                             NEW YORK, N.Y.-Ir's                    RUsH HouR oN A TuEsDAy       night, and
                   milr                      James O'Keefe is racing through Grand Central Station carrying a


            ffi                              black bag with a bulletproof vest inside. We had taken an UberXL
                                             into midtown Manhattan hours earlier for a special fitting session:
                                             O'Keefe, the undercover sting artist and conservative folk hero,
                 h{ITüÍ                      needed a new jacket and shirts to fit over the body armor
                                             recommended by his security consultants. But the tailor's
           evaluation-in a suite at the posh Lotte NewYork Palace, nearly So floors above street level
           with sweeping views of Central Park and the Empire State Building-lasted longer than
           expected. At this time of day, it could take hours to commute by car back to Mamaroneck,
           the sleepy NewYork suburb where O'Keefe's mischievous nonprofit news outfit, Project
           Veritas, is headquartered. So, O'Keefe, a blur of nervous energy known for quick-twitch
           decisions, says we are taking the train.

           It was nearly a decade ago that O'Keefe snuck onto America's political landscape with his
           takedown of ACORN, the liberal community organizing behemoth that was defunded after
           he and Hannah Giles posed as a pimp and prostitute and secretly videotaped employees
           advising them how to shelter an off-the-books brothel. In the years since, nothing and
           everything has changed. O'Keefe, 33, is still a leper to the American left and a menace in the
           eyes of a media complex that frowns on his clandestine tactics. Yet gone is the young,
           emaciated, caffeine-and-adrenaline-fueled lone wolf whose maxed-out credit card financed
           the purchase of basic recording devices at Best Buy; in his place is a muscular man who has
           gained 6o pounds thanks to relentless diet and exercise, who built Project Veritas into a
           sprawling, high-tech operation, and who last year raised more than $7 million from an
           expectant donor base that sees O'Keefe as a guerrilla leader on the front lines of America's


             To give you the best possibte experience, this site uses cookies. lf you continue
             browsing, you accept our use of cookies. You can review our privacy poticy to find                  Accept X
             out more about the cookies we use.




https://www.politico.com/mag azinelstoryl2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-218015                        2122
 215t2019                                                   James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 4 of 23


            "shadow-banning" accounts based on ideological content, while a higher-ranking current
            official admitted that employees peruse the erotic images exchanged by users-and yet the
            mere fact that O'Keefe's outfit had infiltrated the social media giant was cause for
            celebration on the right. Not every operation has been a hit, of course. Project Veritas was
            given a dose of its own medicine last fall when, after an ill-conceived and dreadfully
            executed attempt to sting TheWashingtonPostwent south, the newspaper flipped the
            script on O'Keefe and released its own tape of reporters unmasking his undercover
            operative.

             It was the biggest flop of O'Keefe's career. Denunciations rained dovm, including from
             comrades on the right. He took it hard. Friends describe the New Jersey native as
             maniacally driven and extremely sensitive to criticism, and several said the botched Posf
            job was the lowest they've seen him-lower even than his zoro incarceration following the
            failed attempt to discover telephonic misdeeds in the Louisiana office of then-Senator Mary
            Landrieu. The Post debacle also might have marked a point of no return in O'Keefe's
            relationship with the media. A self-described journalist, O'Keefe looks in the mirror and
            sees a muckraker in the mold of Upton Sinclair or Nellie Bly, taking bold, unconventional
            steps to expose what no mainstream reporter ever could. O'Keefe spent years courting and
            craving recognition from those he considered peers. But despite his many objective
            successes-leading political reporter Dave Weigel to write in Slate that O'Keefe "had more
            of an impact on the zorz election than any journalist"-the validation never came.
            Newsrooms decried his methods, questioned his ethics and summarily dismissed him as
            unreliable. Spurned, O'Keefe targeted the media itself. With Donald Trump's ascent
            offering a unique opportunity to probe for bias in the press, his team spent much of zotT
            investigating the pillars of the fourth estate: the Neu YorkTimes, CNN and, fatefully, the
            Post.

            Aboard a cramped commuter train heading north, O'Keefe bemoans what he believes is a
            double standard. Critics consider him a villain for "allegedly" making misleading edits to
            videos, he says, but why hasn't Katie Couric been branded with a scarlet letter for the
            deceptive editing in her zo16 documentary about guns? People still read RoIIing Stone,
            O'Keefe complains, even though it published a g,ooo-word account of a campus rape that
            never occurred. People trust the Post, he notes, but it was forced to print a correction after
            its ACORN coverage initially stated that O'Keefe had targeted the group because it helped

              To give you the best possible experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                     Accept X
              out more about the cookies we use.




https://www.politico.com/mag azinelstoryl2018/05/04/james-okeefe-undercover-sting-profile-feature-201   I -218015               3122
21512019                                                                                    -
                                           James O'Keefe Can't Get No Respect POLITICO Magazine
                        Case 1:17-cv-01047-ESH     Document 68-7 Filed 06/03/19 Page 5 of 23


           This argument woulcl elic.it more sympathy if the critics were wrong about O'Keefe's editing
           -it has, at times, been misleading-and if O'Keefe weren't nurturing a double standard of
           his own. As our stop nears, he shakes his head and shows me a CNN story on his iPhone.
           Reporters have contacted advertisers for Alex Jones, the demagogic and conspiracy-
           minded radio host who is best known for claiming that the children murdered at Sandy
           Hook Elementary School in zorz were faking their deaths as part of a government hoax.
           "speaking of accuracy," I say, glancing up. "Haven't you been on his show?" O'Keefe
           stiffens. "Yes," he replies. "And I'm not going to say a negative word about Alex Jones."

           It's a jarring inconsistency-arguing that all nretlia actors should be assessed equally for
           their fidelity to truth, and then going silent on Jones. I press O'Keefe on this as we hike a
           few darkened blocks from the train depot to the Project Veritas headquarters, a low-profile
           structure on an industrial strip. Once we are seated inside his office, O'Keefe tries to
           explain. "The rules of engagement are different when you're an insurgent," he says. "We are
           insurgents who have an existential threat against us by the government, the system, which
           seeks to shut us down, and a complacent and corrupt media. In that world, we retain the
           right   Veritas to hold the side accountable that won't hold itself accountable. And we
                   as
           consider Alex Jones an ally in that fight."

           It has come to this for O'Keefe. Marginalized by the media, despised by the left and
           banished from polite political company, the man who still longs for legitimacy as a
           journalist sees his foxhole so scarcely populated that he partners with knor,vn liars in the
           name of spreading truth.

           Journalism has a dark side, and James O'Keefe has embraced it. But as proven by the
           recent sting operation by a British TV channel on the data-mining firm Cambridge
           Anal¡ica, undercover reporting has been, and still can be, a devastatingly effective tool for
           exposing wrongdoing. O'Keefe, the best-known sting artist this side of the Atlantic, has a
           chance to rehabilitate the practice-and himself. Perhaps he cannot change; perhaps he is
           destined to remain a fringe player whose bloodiest scalps-and there have been plenty-go
           unappreciated. But many hours of rare conversations with O'Keefe, and with his friends
           and associates, suggest that an evolution is being debated. That Project Veritas could steer
           away from partisan causes and adopt the identity of an apolitical watchdog. That maybe,
           just maybe, its leader is open to reinvention-and redemption.


             To give you the best possibte experience, this site uses cookies. lf you continue
              br:owsing, you accept our use of cookies. You can review our privacy poticy to find               Accept X
              out more about the cookies we use.




 https:i/www.politico.com/magazinelsloryl20lS/05/04ijames-okeefe-undercover-sting-profile-feature-2018-218015              4t22
 215t2019                                                  James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 6 of 23


            participation in this story, but he was struggling to reconcile his organization's secretive
             approach with a reporter's prylng questions. Meeting the next morning, in his seventh-floor
             suite at the Gay'ord National Resort outside Washington, I discovered the same hesitancy-
            and grandiosity. Giving a journalist access, O'Keefe said, goes "against my better
            judgment," describing how he has "people with aliases" hiding in "safe houses" who are
            "literally putting their lives at risk."

            O'Keefe had come to attend the annual Conservative Political Action Conference, a
            gathering of supporters and kindred spirits. A four-man entourage was assembled in his
            suite: Matthew Tyrmand, a Project Veritas board member and adviser to Poland's
            nationalist government; Nick Evangelista and Marco Bruno, O'Keefe's communications
            aides; and Ryan Lopez, the Project Veritas documentarian, who always keeps a video
            camera trained on O'Keefe in public, including during some of our conversations. (O'Keefe
            assured me at the outset, unsolicited, that he wouldn't be "turning the tables" and stinging
            Polrrrco.)

            His all-millennial gang mirrored the youthful CPAC crowd that swarmed O'Keefe for
            selfies. On radio row, O'Keefe was greeted by "citizen journalist" Mike Cernovich, who
            reminded me that Project Veritas had infiltrated Antifa and exposed a plot to pump butyric
            acid into the vents at his "DeploraBall" party on Trump's inauguration weekend. Cernovich,
            a self-made new media phenomenon who rejects the alt-right label he once embraced, is
            not the only polarizing character O'Keefe associates with. At a panel on internet censorship,
            O'Keefe lamented the absence of Jim Hoft, who runs the conspiracy-promoting Gateway
            Pundit blog, and Pamela Geller, an anti-Islam activist. Both were late scratches at CPAC
            due to conflict with the panel's organizers, and both have a troubled history with the truth.
            Yet O'Keefe told me he considers them "good friends."

            Undercover reporting is a young person's game, based on the demographic queued up at
            CPAC for O'Keefe to sign his new book, American Prauda, a Trump-inspired attack on the
            "fake news" of the mainstream media. Almost all of the college-aged admirers in line told
            O'Keefe they wanted to join Project Veritas; he directed them to his recruiting director,
            Spencer Meads, another 3o-something standing nearby. One applicant, Sofia, told O'Keefe
            she is fluent in Spanish and Portuguese. She explained to me afterward that she hopes to
            use her   trilingual skills to penetrate illegal immigrant communities that are "going around

              To give you the best possible experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                        Accept X
              out more about the cookies we use.




https://www.politico.com/mag   azinelstoryl20lS/05/04/james-okeefe-undercover-sting-profile-feature-201   8   -218015              5122
2t5t2019                                        James O'Keefe Can't Get No Respect - POLITICO Magazine
                             Case 1:17-cv-01047-ESH     Document 68-7 Filed 06/03/19 Page 7 of 23


           During my time with O'Keefe and his fresh-faced posse, I never once witnessed any of them
           challenge him. O'Keefe is known to be brutal on his employees; they are, by and large, a
           collection of young yes-men. A notable exception is Robert "Joe" Halderman. If that name
           sounds familiar, it's because he was imprisoned for trying to blackmail David Letterman,
           the result of an ugly love triangle. Halderman, 60, is also a recipient of the Edward R.
           MurrowAward, an EmmyAward-nominated documentary film director and an Emmy
           Award-winning news producer best known as Dan Rather's longtime wingman at CBS.
           Halderman quietþ joined Project Veritas several years back. He holds the official title of
           executive producer and the unofficial title of the organization's real newsman.


           The Fn¡day Goven
           Siqn up for P0LlTlC0 Magazine's email of the week's best, detivered to your inbox every Friday
                ing'
             E
                    Your emaiI


           By signing up you agree to receive email newsletters or aterts from POL|T|C0. You can unsubscribe et any t¡me.




           Sitting in his CPAC suite for our first lengthy interview, O'Keefe invited Halderman to join
           us. Over the ensuing weeks, I would detect significant tension within Project Veritas
           between those committed to right-wing activism and those seeking a pivot toward
           journalistic credibility. Halderman, who told me, "I've never voted for a Republican in my
           life," is the leader of the latter faction. When I asked O'Keefe about the ideology driving
            Project Veritas, and whether the reputation of conservative hitman bothers him, he
            disputed the premise. Then Halderman chimed in. "That's how we're perceived," he
           admitted. "sometimes it looks quite clear that we are on one side of the spectrum, or with
           one tribe. ... And yes, we do have concerns about it."

           This pattern repeated itself. Later, after O'Keefe defended "agenda-driven" journalism-
           recalling that Upton Sinclair, for cxamplc, was an avowed socialist-I asked him to describe
           his own agenda. "I would at least admit that I have an extreme view of the First
           Amendment. And, uh, that's what I'm willing to say. I care deeply and strongly about the
           First Amendment and the rights of citizens to expose things," O'Keefe said. He continued:
           ttT   ¡¡¡nrrl¡l   oo.*,   nrnhahkz pr:lrrnctinr. rof.rrrn              I ¡lppnk¡ nqrp qhnrrl-t'                  Ffql¡lprrnqn hpoqn ln

                 To give you the best possibte experience, this site uses cookies. lf you continue
                 browsing, you accept our use of cookies. You can review our privacy policy to find                                      Accept X
                 out more about the cookies we use.




https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-218015                                        6t22
215t2019                                                   James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 8 of 23


           When the conversation turned to media, Halderman argued that news outlets have unfairly
           cast O'Keefe out of the fold, in part as a way to delegitimize what he discovers. "They go ad
           hominem-'Oh, he's a bad guy, he's not reliable, he selectively edits, he's been arrested'-
           because that then invalidates the story," Halderman said. O'Keefe nodded. But his
           problems with the media are more personal, going back to the Louisiana incident. He
           remains bitter that "no journalist cared" when he was arrested and jailed-and given three
           years of federal probation-for the misdemeanor charge of entering a federal building
           under false pretenses, when in fact he used his real driver's license and legally filmed
           conversations in Landrieu's office. Reporters were content to dance on his grave, O'Keefe
           complained, rather than explore the connections between Landrieu's family and the judge
           and the federal prosecutors in New Orleans, several of whom wound up later resigning in
           disgrace due to ethical lapses, including blogging negative remarks about O'Keefe and other
           defendants on a local news website.

           The paradox for Project Veritas is that for O'Keefe's stories to stick, he needs help from the
           very newsrooms he hates-and, in some cases, has investigated. When I made this point,
           O'Keefe again bristled at the premise. And again, Halderman interjected. "We don't have
           the power, the platform, to get our stories out unless other media covers them," he
           acknowledged. With his boss sitting silentþ, Halderman said they hunger for "validation"
           from media and described his oum "vision" for Project Veritas. "We want to be respected for
           doing real journalism. That's what we want."

           O'Keefe appeared vexed by these remarks, and a short while later asked Halderman to wait
           in the hallway while we finished the interview. But by then the predicament was plainly
           obvious: The biggest impediment to the evolution of Project Veritas is its founder.

           I would come to realize, however, that O'Keefe's reluctance to change might have less to do
           with a commitment to partisan warfare than it does a mutually escalating blood feud with
           the media, one that has left him feeling isolated, ostracized and unwilling to give an inch.
           When I asked why he thinks mainstream journalists aren't sympathetic to him, the
           normally mild-mannered O'Keefe turned heads in the room. "Because," he growled, "they
           fucking hate me."

                                                                               .rç*tç




             To give you the best possibte experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy policy to find                    Accept X
              out more about the cookies we use.




https://www.politico.com/mag azinelsloryl20l S/05/04ijames-okeefe-undercover-sting-profile-feature-2018   -218015              7122
2t512019                                    James O'Keefe Can't Get No                   Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH     Document 68-7 Filed 06/03/19 Page 9 of 23


           result of stealth recordings. There's an unmistakable power to hearing what someone
           thinks when they believe they're out of public earshot.

           Reactions to these bombshells, though, tend to fall along tribal lines. The liberals who decry
           O'Keefe's techniques shed few tears when Trump and Romney were the victims of edited,
           secretly recorded (and possibly illegal) tapes. Brooke Kroeger, a professor at New York
           University's graduate school ofjournalism and a supporter of undercover journalism,
           recalls how O'Keefe's zorr sting of National Public Radio-which resulted in the ouster of
           its CEO and another top official-came on the heels of a similar investigation, this one
           conducted by the Humane Society into Smithfield Foods. "Nobody was upset about that
           sting. There was no outcry against the method. And yet there was a huge outcry over
           O'Keefe," Kroeger tells me. "People respond from where they stand. They love NPR, they're
           mad. They love animals, they're happy."



           / /             The liloerals who decry O'Keefe's techniques shed few tears
           b b             when Donald Trump and Mitt Romney were the vietims of
           edited, seeretly reeorded (and possiloly illegal) tapes.


           Her observation is true enough, even if the NPR sting isn't an ideal example of selective
           outrage. O'Keefe insists his team "does not deceptively edit, period" and defies skeptics to
           prove him wrong.And there is evidence to suggest Project Veritas has become more
           disciplined on this front. But the NPRvideo continues to haunt O'Keefe. The final cut
           captured harsh comments about Tea Partiers made by an NPR executive, Ronald Schiller,
           when in fact the full recording made clear that some of Schiller's negative comments were
           relaying the sentiments of others rather than speaking for himself. Once discovered, this
           opened O'Keefe to fierce criticism, particularþ from former Fox News host Glenn Beck, an
           early backer of O'Keefe who soured on him after the NPR episode.

           Mainstream outlets frown on O'Keefe's methods for more fundamental reasons. For one
           thing, he acts as both journalist and advocate-producing news packages with the instincts
           and incentives of an opposition-research firm. Furthermore, the rules of the undercover
           reporting game have become canonical in recent decades; chief among them, per the


              To give you the best possibte experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                       Accept X
              out more about the cookies we use.




https:i/wvw.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-201   8-21801 5                  8t22
 215t2019                                                James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 10 of 23


            "Newspapers have taken very seriously, when they've done this work, the question of truth-
            telling-even if telling the truth required some acrobatics," says Kroeger, the author of
            Undercouer Reporting: The Truth About Deceptíon This is what separates ABC's infamous
            sting of Food Lion, which yielded multimillion-dollar lawsuits, from theWashingtonPost's
            investigation of conditions at Walter Reed Army Medical Center, which won a Pulitzer
            Pfize. Both were undercover jobs. The key distinction:ABC reporters submitted fraudulent
            applications to land the Food Lion jobs, while the Posf reporters simply evaded detection,
            never outright lnng to hospital officials or assuming fake identities.

            Still, there is a rich history of undercover journalists who served their audiences-and did
            considerable good-by observing no such guidelines. Bly, working for Joseph Pulitzer's
            Nelo YorkWorld, checked herself into an insane asylum to expose mistreatment, leading to
            prosecutions and major reforms. Sinclair's deceptive infiltration of a meat-packing plant in
            The Jungle prompted sweeping new federal laws. William Gaines won a Pulitzer Prize for
            the Chicago TribuneintgTí after posing as a janitor at two local hospitals and reporting on
            appalling conditions.

            Everything changed intgTS,when the Chícago Sun-Times-having purchased a tavern and
            staffed it with reporters to document pervasive corruption among city officials-published a
            z5-part series that was chosen for a PulitzerPfize. That is, until legendary Washington Post
            editor Ben Bradlee intervened, convincing the judges that deception in the reporting
            process undermined the credibility of the reporting itself. "That was a turning point," says
            O'Keefe, an obsessive student of the history of undercover journalism, who had the Project
            Veritas bathrooms wallpapered in news clippings fèaturing legendary stings. "I think after
            Watergate things changed. I think journalists took themselves way too seriously.
            Journalism became more decorous,less fun, and journalists pursued power instead of
            truth."


             l/ //          "I think after Watergate things changed," o'Keefe says.
             b b            "Journalism beeame more decorous, less fun, and journalists
            pursued power instead of truth."

            mr                                            I



                 To give you the best possible experience, this site uses cookies. lf you continue
                 browsing, you accept our use of cookies. You can review our privacy poticy to find                 Accept X
                 out more about the cookies we use.




https://www.politico.com/mag azinelsloryl20lS/05/04/james-okeefe-undercover-sting-profile-feature-201   I -218015              9t22
2t5t2019                                   James O'Keefe                  Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH    Document 68-7 Filed 06/03/19 Page 11 of 23


           news organizations, the threat of crippling litigation is a constant deterrent. There is a
           reason "Nightline" and "6o Minutes" now steer clear of what was once a journalistic staple.

           O'Keefe wants credibility. He also wants to restore a bygone era when the results of media
           stings were more important than the rules governing them. All of this may be attainable.
           But it will require O'Keefe to target his own tribe. And that, I learned, makes him deeply
           uncomfortable.

                                                                              *tçtç



           James Edward O'Keefe                     III did not inherit
                                                            the paternal gene for craftsmanship. His
           father, an engineer who felt uneasy in corporate America, bounced between jobs in the
           Hudson Valley and ultimately paicl the bitls by doing what he loved: buying old, dilapidated
           homes, restoring them and renting them out. James Jr. enlisted his own father's help with
           these projects, and, once he was old enough to carry a paint brush, that of his only son.

           Although he looks back on valuable life lessons imparted by the work, O'Keefe says he
           hated it. He loved the outdoors and eventually became an Eagle Scout. But he was a
           scrawny type, cnchanted by books and poetry ancl theater; he would clrift away while
           helping his father and grandfather, daydreaming of dancing and singing on Broaclway. He
           followed those passions into young adulthood, starring in musicals at Westwood High
           School in suburban New Jersey. (O'Keefe is an accomplished dancer; one friend recalled
           him doing a Michael Jackson routine at a conservative gala to impress young women.) Not
           banking on his acting skills, O'Keefe enrolled at Rutgers University as a philosophy major.
           He brought few partisan convictions to campus; the O'Keefe household was barely political
           When he first became eligible to vote in a presidential election inzoo4, as a college
           sophomore, he stayed home.

           At Rutgers, however, O'Keefe was experiencing a cultural awakening. A member of the
           men's glee club, and taking courses in history and political science, he felt overwhelmed by
           the ubiquitous liberal bias among his professors. Some were proud Marxists; a few, he says,
           were self-described "Stalinists." A contrarian by nature, O'Keefe applied for a biweekly
           column in the student newspaper, the DaíIy Targum, which he called "Feathers of Steel."
           The commentary was benign at first but grew more confrontational the more unwelcome he
           felt in the newsroom and in his lecture halls. At the end of his first semester at college,

              To give you the best possibte experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                     Accept X
              out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801   5                10t22
 215t2019                                                  James O'Keefe Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 12 of 23


             O'Keefe says his column was not renewed the next semester. Dejected, he found refuge in
            journalism, sitting alone for hours each day in a cafeteria and reading three newspapers-
            the Ne¿r York Times, USA Today and Ne¿uark Star-Ledger-front to back. More
            consequentially, he discovercd Rulesfor Radicals,the tg7tbook by liberal activist Saul
            Alinsky, which is required reading for new hires at Project Veritas. O'Keefe, in true Alinsky
            fashion, started his own alternative newspaper, the C*enturion It almost didn't get offthe
            ground: The newspaper need.ed a faculty adviser to r"..í"Ëîchool funds, and nobod.y would
            sponsor O'Keefe. Finally, a history professor and free-speech absolutist, James Livingston,
            agreed-on the condition he be given a column. "I'm a Marxist, a socialist, a feminist, and a
            pragmatic postmodernist," Livingston wrote in the Novembet 2oo4 debut edition.

            Thematically, the newspaper focused less on national political disputes and more on issues
            of intellectual prejudice on campus. An editorial from O'Keefe said the Centurionwould
            not endorse George W. Bush or John Kerry for president; it also decried Bush's attempt to
            pass a constitutional ban on same-sex marriage, saying the policy bordered on "radicalism."
            The second issue, in December 2oo4, carried a smart front-page story: ro4 Rutgers
            professors had donated a combined $Sz,ooo to Kerry, while just one professor had given
            $Soo to Bush. "MaÈe in an alternative world, where Republicans outnumbered Democrats
            1o4 to 1," O'Keefe tells me, "I would have been doing the inverse."

            "The professoriate is profoundly liberal, and Jimmy's right in that sense. He was exposed to
            one way of thinking, all of it more or less liberal," Livingston tells me. He recalls his first
            meeting with O'Keefe and one of the newspaper's co-founders, who was more ideological
            and did most of the talking, while O'Keefe, a'Jumpy, nervous kid," kept quiet. When he did
            speak, Livingston says, it was all about combating the lack of political diversity at Rutgers.
            "He thought conservative voices on campus couldn't be heard, and I agreed with him." The
            newspaper was cheeky-O'Keefe, as editor-in-chief, embossed a hammer and sickle in the
            bacþround of Livingston's column-if not exceedingly stimulating. The copies I reviewed
            echoed familiar points about college groupthink and featured funny stunts tweaking
            liberals on campus, but made few compelling arguments for conservatism itself.

            Running the newspaper brought O'Keefe under the tutelage of Ben Wetmore, then director
            of student publications for the Leadership Institute, an organization based in the D.C. area
            that trains young conservative activists and has alumni scattered throughout the


              To give you the best possible experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                    Accept X
              out more about the cookies we use.




https://wwl.politico.com/mag azinelslory12018/05/04/james-okeefe-undercover-sting-profile-feature-2018   -218015               11t22
2t5t2019                                   James O'Keefe Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH    Document 68-7 Filed 06/03/19 Page 13 of 23


           His junior year, O'Keefe broke through. Granted a meeting with a Rutgers official, and with
           video rolling, he complained that Lucky Charms-served in campus dining halls-
           promulgated an offensive stereotype of lrish-Americans as short, green-clad hucksters.
           Wetmore, who had devised the operation with O'Keefe, watched in disbelief as his pupil
           kept a straight face. "His bacþround in theater is a big part of his story," Wetmore says.
           "He was fearless."

           The stunt earned O'Keefe tens of thousands of YouTube hits, a real achievement for a
           penniless collegian back in 2oo5.                  It   also foreshadowed his penchant for exaggeration.
           O'Keefe has always claimed in telling the story that Rutgers pulled Lucky Charms from its
           cafeterias, but school officials, who became aware that it was a prank, say that never
           happened. (More recently, O'Keefe has boasted that "the COO of Twitter resigned" as a
           result of Project Veritas' sting, but there is zero evidence of correlation. Anthony Noto left
           Twitter to become CEO of the loan company SoFi.)

           Wetmore helped O'Keefe land a job after graduation at the Leadership Institute. There, he
           met a number of rising right-wing operatives. Several I spoke with remember O'Keefe as an
           enigma-someone well-read and intellectually adroit, yet socially oblivious and curiously
           incapable of rudimentary tasks. (Two friends recalled that O'Keefe couldn't do his own
           laundry.) Steve Stockman, the future Texas congressman who was then director of the
           Leadership Institute's campus programming, gave O'Keefe the nickname "idiot savant,"
           much to the new employee's chagrin.

           The job didn't last long. During one of many recruiting visits to colleges nationwide,
           O'Keefe met a UCI-A. anti-abortion activist named Lila Rose. They forged a fast alliance, and
           after a few smaller stings on campus, they turned to the biggest target imaginable: Planned
           Parenthood. Posing as a 2g-year-old boyfriend to a r5-year-old Rose, O'Keefe captured the
           organization's employees turning a blind eye to a relationship they should have reported as
           statutory rape. He posted the videos to YouTube and hell was unleashed-first from
           Planned Parenthood, which sent a cease-and-desist letter, and then from the Leadership
           Institute, which fired O'Keefe for his provocative freelancing.

           Feeling betrayed, he moved cross-country for law school in California. That didn't last,
           either. O'Keefe was adrift. He produced some videos and brainstormed ideas with
           '\Â/ptmnre hnf his lifp wes stnnl¡ in nerrtral And Ìhen in late cnnR he lnøøed onto F'anchool¡

              To give you the best possible experience,            this site uses cookies. lf you continue
               browsing, you accept our use of cookies. Yot-l can review rrLtr privacy policy to find           Accept X
              out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-218015              12t22
 2t5t2019                                                  James O'Keefe
                                                    Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH Document   68-7 Filed 06/03/19 Page 14 of 23


            The biggest sting of O'Keefe's career-the one that put him on the map-wasn't his
            idea.

            Ajournalism major at Florida International University, Giles had moved to Washington in
            2oog for a summer internship. Jogging one morning in Southeast D.C., she found herself in
            a sketchy neighborhood witnessing a disturbing scene-schoolchildren waiting for the bus,
            surrounded by prostitution and drug dealing. On that same block, she spotted an ACORN
            office, recognizing the name from news stories in zoo8 about a million-dollar
            embezzlement scandal that was covered up. (ACORN had also long been mired in
            controversies surrounding voter-registration fraud.) Giles began scheming. She would
            dress like a prostitute, enter the offices and ask for housing to run a brothel. When she told
            friends of the idea, they worried about her inexperience and the risk of getting caught. Then
            one of them asked: Had she heard of James O'Keefe?

            Indeed, she had. A year earlier, Giles says, O'Keefe had sent her a random Facebook
            message: "You're pretty cute. Too bad you live in Florida." Checking his page, she learned
            about his Planned Parenthood videos and how some had been taken down from YouTube.
            She did not reciprocate the romantic entreaty, but the two chatted and kept in touch. Acting
            on her friend's advice, Giles reached out to O'Keefe in June 2oog and pitched the ACORN
            idea. He pounced. When he arrived in Washington a month later to pick her up and
            commence the operation, Giles came outside to meet O'Keefe but found him frazzled,
            unable to extract his credit card from a parking meter. "He's definitely unique. I've not met
            many people like him," Giles laughs.

            Over the next two months, O'Keefe and Giles visited offices in eight cities. The script was
            the same: The pimp and prostitute would ask for housing to run a brothel, then push the
            line of questioning into the absurd and blatantly illegal, then wait for ACORN officials to
            take the bait. Plenty of them did. O'Keefe's most effective gambit: claiming that he would be
            housing underage El Salvadoran girls. In Baltimore, an employee said he could claim them
            as dependents-and get a child tax credit. In San Bernardino, California, an employee said
            they could categorize the brothel as a "group home" to stay offlaw enforcement's radar. In
            other offices, Giles was instructed on how to falsify tax forms.

            The impact was immediate. Teaming with conservative media provocateur Andrew
            BrcitherÌ O'Kpcfc nrndrreerl end relpsscrl the rridcns in sfesøercd feshion qpnerstins wâ\/es
              To give you the best possibte experience, this site uses cookies. lf you continue
              browsing, you accept our use of cookies. You can review our privacy poticy to find                   Accept X
              out more about the cookies we use.




https://www.politico.com/mag   azinelstoryl2018/05/04/james-okeefe-undercover-sting-profile-feature-2018 -218015              13122
2t5t2019                                    James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH    Document 68-7 Filed 06/03/19 Page 15 of 23


           dubbed "The Audacity of Hos." Within a year, ACORN was bankrupt and out of business,
           having been defunded by both Democrat-controlled chambers of Congress.

           Yet it wasn't a clean kill. The ACORN sting established O'Keefe as a force to be reckoned
           with, but also introduced questions about his credibility. In producing a slick opening for
           the package, O'Keefe dressed flamboyantly, donning a hat and chinchilla fur (borrowed
           from his grandmother) while accompanying the scantily clad Giles. But while she had worn
           that same outfit into the offìces, O'Keefe had dressed professionally in a suit and tie.
           Although he presented himself as her pimp to ACORN employees, O'Keefe had misled
           viewers, sowing the first seeds of doubt. There also was the question of editing. "The
           sequence of some conversations was changed. Some workers seemed concerned for Giles,
           one advising her to get legal help. In two cities, ACORN workers called the police," wrote
           Clark Hoyt, then the public editor of the Neta YorkTimes, who reviewed the raw footage.
           "But," he concluded, "the most damning words match the transcripts and the audio, and do
           not seem out of context." Finally, there was legal fallout. Both O'Keefe and Giles were
           slapped with various lawsuits, and he settled for $roo,ooo with a San Diego employee who
           was fired for his remarks on camera even though he had called the police after the duo left
           his office.

           None of this kept O'Keefe from becoming an overnight sensation on the right. Members of
           Congress came calling. Awards were presented from activist groups. Fox News paid
           homage. O'Keefe, a lifelong introvert, says he was uncomfortable with the attention. Giles
           remembers it differently. "He ate it up," she tells me. "I actually became pretty repulsed and
           disgusted by the conservative movement. I saw a lot of hypocrisy. They thought because                                          I
           exposed ACORN that I must be some right-wing fan girl. ... But                                       I dropped off. I stopped
           going. James couldn't stop."



            / /               "He ate it up,' Giles told me. "I actually loecame pretty repulsed
            b b               and disgusted by the conservative movement. ... I dropped off. I
           stopped going. James couldn't stop."


           Emboldened by his sudden celebrity and addicted to the rush, O'Keefe began plotting
                          I     I                                           I'                                    1         rt                 1t



              To give you the best possibte experience, this site uses cookies. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to find                           Accept X
               out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-2180'l         5                             14t22
 2t5t2019'                                    James O'Keefe Can't Get No Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH    Document 68-7 Filed 06/03/19 Page 16 of 23


             Wetmore in Louisiana. One of them, Joe Basel, says they were meant to execute a bigger
             operation-one that he claims would have kept the Affordable Care Act from passing in
             Congress. Instead, he recalls, O'Keefe planned "a headline-induced, spur-of-the-moment
             prank." He wanted to prove that Senator Landrieu's office, which her Tea Party
             constituents were complaining they couldn't reach, was blocking their calls. One guy drove;
             two dressed as telephone repairmen; O'Keefe posed as a plainclothes visitor. All of them
             used their real IDs, and none carried any tools to touch the phone lines. But Landrieu's
             staffers didn't bite, and O'Keefe's crew was promptly busted. O'Keefe, on his lawyer's
             advice, pleaded guilty to the eventual charge, entering a federal building under false
             pretenses-a decision he regrets to this day, with "convicted criminal" a frequent honorific.

             What O'Keefe does not regret is the sting itself. He says the entire episode-being jailed;
             having a judge discard video footage that could have exonerated them; and the three years'
             probation-enlightened him to the "corrupt regime" we live under. He also says the
             probation, which confined him to New Jersey, forced him to grow the operation and hone
             his managerial skills. What's unclear is whether he learned any lessons about discernment.
             Basel, who shared a jail cell with O'Keefe, says you can draw a straight line from that zoro
             incident to the failed Washington Post sting nearly eight years later. "His risk analysis is
             off," Basel says. "I stopped working with him after Louisiana."

                                                                                  **tF


             The most hated man in media wants a veggie burger. We are in Mamaroneck, at
             the Green Life restaurant, a short stroll from the Project Veritas base. Some customers
             glance over, seeming to recognize O'Keefe. Fame has changed his lifestyle. At least once a
             day, he tells me, a stranger will approach him. O'Keefe no longer gives his last name on fïrst
             dates, he says, fearful that a quick Google search could nix romantic prospects. "One time a
             woman thought I didn't give her my last name because I was married," he tells me over
             lunch. "One time recently, I didn't identifu my last name, and somebody walks up to me on
             the date and says, 'Are you James O'Keefe?"'He chuckles. "She thought that I had paid the
             person to do that."

           And then there are the professional challenges. You don't get to be America's most famous
           stinger without foes trying to sting you back. It happened once before: O'Keefe is certain
           that Narìia Neffe a onetirne rcnrnit r,r¡ho ennnsed hirn nf hnìdinø hcr asainst hcr r,r¡ilì et thc

               To give you the best possibte experience, this site uses cookies. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to f ind                       Accept X
               out more about the cookies we use.




https://wtrw.politico.com/mag   azinelsloryl2018/05/04/james-okeefe-undercover-sting-profile-feature-201   8   -218015              15t22
2t5t2019                                   James O'Keefe
                        Case 1:17-cv-01047-ESH    Document         No Respect
                                                         Can't Get68-7        - POLITICO Magazine
                                                                          Filed   06/03/19 Page 17 of 23


           told O'Keefe, a known maritime enthusiast, that she had been sailing her whole life-then
           could not answer his questions about the mechanics of a sailboat. "It's a very hard thing to
           hire for," he sighs.

           Once final cuts are made, and new recruits chosen, they are taken to an "off-site" location.
           There they spend several weeks in orientation, studying the history of undercover
           journalism, learning "the Veritas magic" and training for assignments. Some wash out
           during the process. Others get cold feet once in the field. More than a few prove to be
           ineffective and get their covers blown. This was the case in Michigan last year. A Project
           Veritas operative, posing as an aspiring second-grade teacher, secured an internship with
           the state chapter of the American Federation of Teachers. The union soon found out and
           fired her-and then successfully petitioned for a restraining order to prevent O'Keefe from
           airing footage obtained inside.

           Project Veritas lawyers are confident they'll win the AFT dispute and eventually release the
           recordings, but O'Keefe remains miffed at how his operative was outed. "We couldn't trace
           it," he says. "She may have had her Gmail tab open, we think, and they may have glanced at
           the computer screen. ... Sometimes they can be too forthcoming or too blunt or too
           inquisitive so as to arouse suspicion." He also wonders if a Michigan-based donor talked
           too much. "We know it wasn't anyone internally," he tells me. "We have no leaks."

           That maybe true. But leaks couldn't be more damaging than O'Keefe's own ham-fisted
           handling of certain operations in recent years. There was the time he planned to lure a CNN
           reporter, who was interviewing him for a documentary about conservatives, onto a boat
           filled with hidden cameras and sex toys. (The interviewer was tipped off by Project Veritas'
           executive director, who then resigned. "!Vas it the best idea in the world?" O'Keefe muses.
           "I don't know.") And then there was the time he planned, and promised to donors, a
           groundbreaking sting of George Soros, the liberal megadonor. O'Keefe kicked offthe
           operation with a phone call to the Open Society Foundations, posing as a European donor
           wanting to partner with Soros and his group. The only problem: O'Keefe failed to hang up
           the phone after leaving a voicemail, allowing Soros' employees to overhear the scheming
           and conclude rather easily who was behind it.

           "I remember being impressed at first, in the sense that it was a creative way to break news
           ahnnt liherals and øet ln the fects Ffe rn/âs â nrecfitioner nf the rìarL erts cr.(f 'øeÍne

              To give you the best possibte experience, this site uses cookies. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to find                  Accept X
               out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801   5              16t22
 2t5t2015   ,                                            James O'Keefe Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 18 of 23


            Most infamously, there was the Washington Post debacle. O'Keefe's undercover reporter,
            Jaime Phillips, used her real name-encouraged for legal, if not ethical, reasons-when
            meeting a Post reporter and telling a fabricated story about howAlabama Senate candidate
            Roy Moore had slept with her as a teenager and forced her to have an abortion. A quick
            internet search turned up a GoFundMe page under her name in which she described
            moving to NewYork to "work in the conservative media movement to combat the lies and
            deceit of the liberal MSM." The Posf quickly unraveled the plot, and in humiliating fashion
            published multiple stories exposing the failed operation. The blowback, including from the
            right, was unprecedented. "Once again, O'Keefe is grandstanding & hurting the
            conservative movement," tweeted Brent Bozell, president of the conservative Media
            Research Center. "I'm glad the Posf outed him."

            What O'Keefe says bothered him most was the notion that he aimed to plant a fake story.
            Phillips, he insists, purposely told her yarn offthe record to prevent the Post from
            publishing it. He says the goal was simply to gain access to Post reporters in hopes of
            catching them making embarrassing remarks about the president, the Russia investigation
            and bias at the newspaper. "We had actually flirted with the idea of posing as a Trump
          victim," O'Keefe tells me. "It wasn't about Moore. It wasn't about Trump. The whole point
          was, how do you get a meeting with The Washington Post?"

          Still, two things are notable: First, that O'Keefe, who holds such a low opinion of the media,
          relied on the Posf's being sufficiently ethical so as to not publish Phillips'blockbuster
          account, even anonymously. Second, that O'Keefe, rather than showing remorse, chose
          defiance. "BREAKING: Undercover Video Exposes Washington Post's Hidden Agenda,"
          screamed a Project Veritas website headline just hours after the Post article published. It
          was another dud-the "hidden agenda" amounted to one Post employee explaining the
          elementary distinction between news and editorials, and another acknowledging that
          stories about Trump attract lots of readers. A day later, O'Keefe published another Posf
          video, this one "exposing" national security reporter Adam Entous. The substance: Entous
          had told a Project Veritas operative that there was "no evidence" thus far to suggest Trump
          colluded with Russia. Entous, and the Postby extension, could not have come offlooking
          any better, âtry fairer, any more fact-oriented.

          The Post fiasco, and his other flops, have overshadowed O'Keefe's many wins over the


                To give you the best possible experience, this site uses cookies. lf you continue
                browsing, you accept our use of cookies. You can review our privacy poticy to find                Accept X
                out more about the cookies we use.




https://www.politico.com/magazinelsloryl20lS/05/04ijames-okeefe-undercover-sting-profile-feature-201 8-21801 5               17122
2t5t2019                                                  James O'Keefe Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 19 of 23


           operatives into polling places in New Hampshire who requested-and were offered-the
           ballots of dead people. (New Hampshire changed its voting laws as a result of the sting.) He
           pulled a sirnilâr stunt in Washington, where alr undercover reportel was offered Eric
           Holder's ballot in the then-attorney general's precinct. (It was a public relations nightmare
           for Holder, an opponent of voter ID laws.) O'Keefe caught Patrick Moran, the campaign
           field director for his father, then-Virginia Congressman Jim Moran, discussing a plot to
           cast illegal ballots. (Law enforcement investigated but brought no charges.) He crossed the
           Rio Grande in both directions dressed like Osama bin Laden and went unmolested.
           (Arizona Senator John McCain used the video to grill a Department of Homeland Security
           official about border security during a congressional hearing.) Perhaps most surprising, he
           penetrated the outer orbit of Hillary Clinton's campaign in zo16. Project Veritas captured
           two of her allies Scott Foval of Americans United for Change, and Robert Creamer, co-
                                   -
           founder of Democracy Partners, a consultant to the Democratic National Committee, and
           husband of Illinois Congresswoman Jan Schakowsky - talking on video about tactics to
           help Clinton win, with Foval boasting about plans he and the "diabolical" Creamer had
           designed for everything from aiding voter fraud to stirring up violence at Trump rallies. The
           videos were cited by Trump in the final presidential debate, which O'Keefe attended as his
           guest; Foval was fired, Creamer was exiled from the DNC, and even the Ne¿u YorkTimes
           gave the story prominent billing in                  print.

                                                                              ,çtË)F




           The interior of Project Veritas, dressed in cherry-stained pine with black paint coating
           industrial-style ceilings, was inspired by O'Keefe's only sibling, a younger sister who he says
           works as an architect and designer in Michigan. The foyer pays homage to his humble
           beginnings. Framed and mounted on the wall, next to the Project Veritas insignia, is the
           original pimp costnme. "We walked in and out of ACORN in r5 minutes," he says. "We
           don't do that anymore." Indeed, Project Veritas is scaling its operations to an uncharted
           degree. The group raised more money and hired more operatives last year than ever, and
           O'Keefe, leading the largest undercover reporting outfit on Earth, boasts that he has people
           inside some of America's most influential organizations-media, technology and
           government entities among them. His team is placing an emphasis this year on the
           midterm elections, and O'Keefe says numerous undercover operatives are tasked with
           penetrating campaigns.

              To give you the best possibte experience, this site uses cookies. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to f ind                 Accept X
               out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801   5              18122
 2t5t2019   .                                                  James O'Keefe Can't Get No Respect - POLITICO Magazine
                            Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 20 of 23


            hallmarks of a contracted kill. The year before Ellis was caught on video discussing setting
            up an illegal political action committee, Project Veritas received $5o,ooo from Eric
            O'Keefe. He is no relation to James, but he rs the director of the Wisconsin Club for Growth

            -a longtime nemesis of Ellis. It wasn't hard for Madison insiders to put two and two
            together, even though O'Keefe insists, "There's no for-sale sign on my door."

            He explains that his group is constantly soliciting tips about people or groups that deserve
            scrutiny. But this only covers whom O'Keefe rs investigating; the more revealing questions
            pertain to whom he is nof-and why. Project Veritas has received the bulk of its funding
            from handful of major donors, including hedge fund tycoon Robert Mercer, as well as
                        a
            members of the network established by billionaire industrialists Charles and David Koch.
            There are also smaller individual contributors to O'Keefe's group, people who give $ro or
            $25 to support the mission. Somewhere in the middle is Trump, who has donated $zo,ooo
            to Project Veritas and met with O'Keefe on multiple occasions before winning the White
            House. What unites them all is an expectation that O'Keefe will be going after the left, not
            the right.


                               At any given point in time, this is a sandeastle," O'Keefe says,
            ((                 holding his hand upright before flicking it downward. "It could
            iust fall."

           This puts Project Veritas in a tenuous position. Either O'Keefe continues as a partisan
           mercenary, eliminating any prospect of reinventing himself as an equal-opportunity
           watchdog; or he begins exposing corruption and wrongdoing on the right, potentially
           alienating the people who pay his bills. "Many donors have said that they view Project
           Veritas as the SEALTeam of the good government and conservative movement," Tyrmand,
           the board member, tells me. "The organization does things that most organizations on our
           side of the debate would never engage."

          When I ask about the risk of losing his donors, O'Keefe shrugs. "I'm completely
          unconcerned." Then why not go after the right? Trump's Washington-a swamp not yet
          drained-is certainly a target-rich environment. "I'm not interested in taking dor¡m a
                    I        ,t1        IT         aatt                f                    r           I



                To give you the best possibte experience, this site uses cookies. lf you continue
                browsing, you accept our use of cookies. You can review our privacy poticy to find                      Accept X
                out more about the cookies we use.




https://www.politico.com/mag       azinelsloryl2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801 5               19t22
2t5t2019                                    James O'Keefe Can't Get No                   Respect - POLITICO Magazine
                         Case 1:17-cv-01047-ESH    Document 68-7 Filed 06/03/19 Page 21 of 23


           By way of explanation, O'Keefe adds: "There's a thousand people investigating the NRA.                             I
           don't think we need a thousand and one." But what would happen if he did? "Oh, if I'd
           gotten the NRA president to resign, I'd have a Pulitzer Prize," he laughs. "I'd probably have
           a Nobel Prize." Isn't there a part of him that wants to test that theory? "I like a good story,"
           he tells me. "One of these days, if the story is good enough, we'll publish it. Shoot to kill."

           Back in the war room at Project Veritas, a technology and surveillance bunker straight out
           of a spy flick, Halderman says that going mainstream is long overdue. "We want to do more
           projects that are not political," he says. "We think there's a lot out there that needs to be
           exposed that isn't left or right, or conservative or liberal, it's just wrong." It's worth pointing
           out, though, that Halderman hails from conventional media, an industry in which the
           revenue comes from advertisers and subscribers. Project Veritas is different. Just before
           our conversation, he and O'Keefe are on a conference call with one of their many lawyers;
           they are presentþ ensnared in countless lawsuits, and to make things more interesting, the
           attorneys general of California and New York are threatening to request the identities of
           their undercover operatives. (O'Keefe says he is prepared to go to prison to protect them.)
           With astronomical legal fees, dozens of full-time employees on payroll and scores of
           undercover reporters running pricey operations as independent contractors, biting a
           donor's hand is easier said than done.

           Whether it's the specter of paralyzing litigation, severed financial relationships or
           punishing government intervention, the reality of O'Keefe's existence is that Project Veritas
           is always going to be vulnerable to a sudden collapse-and he knows it. "At any given point
           in time, this is a sandcastle," he says, holding his hand upright before flicking it downward.
           "It could just fall."
                                                                               ,ç* t(



           Somewhere on the Garden State Parlcway, pushing southbound in a white Chewolet
           Tahoe, O'Keefe offers evidence of his group's maturation. Project Veritas recently drafted a
           code of ethics, and when I raise the question of "psychological rape"-a phrase from a
           Gizmodo article, attributed to people unknowingly videotaped during his stings-O'Keefe
           opens his iPhone to show me the document. Item No. 9 reads: "We treat our sources,
           subjects, colleagues and members of the public as human beings deserving of respect."
           Riøht thpn as T gsk whelher hc cr¡er feels srimv ahorrt cvnlnitinø lnrn¡-ler¡pl neonle onc nf

              To give you the best possibte experience, this site uses cookies. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to find                      Accept X
               out more about the cookies we use.




 https://www.politico.com/magazine/storyi2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801   5                  20t22
 2t6t2015   "                                              James O'Keefe Can't Get No Respect - POLITICO Magazine
                        Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 22 of 23


            The videos are damning. Cambridge Analytica's CEO, Alexander Nix, suggests using
            blackmail and fake scandals to damage political rivals. O'Keefe and his team watch
            carefully. They have two conclusions when the video ends. First, because of the
            resequenced shots and multiple recording angles, "everyone would accuse us of selective
            editing," says Lopez,ttre cameraman. Second, Nix's most incriminating line-"It sounds a
            dreadful thing to say, but these are things that don't necessarily need to be true, as long as
            they're believed"-is one thing O'Keefe swears he would never do. "The most important
            ethical rule at Project Veritas is to always tell the truth to the consumer of news," he says.
            "That is a line that I would never, have never and will never cross."

            The rest of the Project Veritas code is fairly boilerplate, similar to what could be found in
            any newsroom. With one exception: There is no mention of avoiding bias or partisan
            preference. The guidelines emphasize fairness and truth-telling but never objectivity. The
            simplest explanation is probably the most accurate. There is a war going on, and James
            O'Keefe has no interest in neutrality. He might once have been an idealist more interested
            in pursuing justice and parity than partisan victories. But with every fresh attack on his
            intentions and his integrity-and every fawning salute from conservatives who view him as
            indispensable to their cause-O'Keefe has been driven deeper into his foxhole. At this point,
            there might be no way out.

           "There are a lot of people who are really encouraged by what he does, and they don't have
           an advocate at ABC or CBS or PBS. But they have an advocate in James," says Wetmore, his
           friend and former boss. "The passion people have for him is rooted in that love. If he just
           tried to be a knockoff of '6o Minutes,' I don't think that would ever work out."

           Giles disagrees. "Youïe got to be intellectually honest and not get stuck in a box. And
           James, I think he's made a good business off of all the stories he's done, but if he can find a
           way to expand and branch out of that box, I think he would start being respected a little bit
           more," she tells me. But Giles isn't sure O'Keefe has the capacity for such a change.
           "Sometimes," she says, "companies and organizations outgrow their founders."

          We arrive at the University of Delaware's campus at dusk. O'Keefe is speaking here at an
          event organized by the Leadership Institute, his former employer. There are no explicit
          signals of any evolution; just an hourlong recital of his ovm greatest hits and a fatwa against
          the tthrol¡en" an¡ì ttcôrrrrnf" F'orrrfh F.sfetc Thc arrrlicncp nf a tTnz.en sllr¡ìpnts nrrførrnncrl

                To give you the best possibte experience, this site uses cookies. lf you continue
                browsing, you accept our use of cookies. You can review our privacy poticy to find                  Accept X
                out more about the cookies we use.




https://wwl.politico.com/mag azinelstoryl2OlS/05/04/james-okeefe-undercover-sting-profile-feature-2018-21801   5               21t22
2t5t2019                                                  James O'Keefe Can't Get No Respect - POLITICO Magazine              t.
                        Case 1:17-cv-01047-ESH Document 68-7 Filed 06/03/19 Page 23 of 23




              To give you the best possibte experience, this site uses cook¡es. lf you continue
               browsing, you accept our use of cookies. You can review our privacy poticy to find                  Accept X
               out more about the cookies we use.




 https://www.politico.com/magazine/story/2018/05/04/james-okeefe-undercover-sting-profile-feature-2018-2'18015                     22t22
